Fourth Court of Appeals
                                          San Antonio, Texas
                                              December 28, 2015

                                             No. 04-15-00415-CR



                                             Terrill Carl ADAMS,
                                                   Appellant

                                                      v.
                                                  The State of
                                             The STATE of Texas,
                                                   Appellee

                     From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 14-2102-CR-A
                              Honorable W.C. Kirkendall, Judge Presiding

                                                     ORDER
             The State’s Motion for Extension of Time to File the Brief has been GRANTED. Time is
      extended to January 27, 2016.

                                                             PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Joseph Buitron                                Gregory Sherwood
                Guadalupe County Attorney's Office            Attorney at Law
                211 W Court St                                P.O. Box 200613
                Seguin, TX 78155-5730                         Austin, TX 78720